Per Cur.
Where commissioners are appointed to act judicially, their decisions, like the decisions of all other tribunals having jurisdiction, are conclusive, until legally and regularly invalidated. But where persons act as agents for a body, or a party, their settlement has no other effect than any private settlement, which may be shown to be erroneous or set aside for fraud. The case in Strange is of the former class of cases and clearly distinguishable from the present, (b)

 Note — See Nimmo’s Executor v. Commonwealth 4 Hen. and Munf. 57.